UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



       United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted April 8, 2005
                                  Decided April 19, 2005

                                          Before

                           Hon. William J. Bauer, Circuit Judge

                           Hon. Richard A. Posner, Circuit Judge

                         Hon. Frank H. Easterbrook, Circuit Judge

No. 04-3318

DONNA HANSEN and                                   Appeal from the United States District
ROBERT W. HANSEN,                                  Court for the Central District
     Plaintiffs-Appellants,                        of Illinois.

       v.                                          No. 03 C 2073

ROBERT CANNON, SERGEANT                            Michael P. McCuskey, Chief Judge.
AUTERMAN, CHARLES WOLFE, et al.,
     Defendants-Appellees.


                                         ORDER

        Back in April 2004, the district court, having awarded judgment to the defendants,
awarded court costs to them. The plaintiffs sought reconsideration of the award of costs,
which the district court turned down in August of that year. In November, we affirmed the
judgment for the defendants in part and reversed in part. Before us now is the plaintiffs’
appeal from the denial of their motion for reconsideration. None of the parties seems aware
that the award of costs fell with our reversal. The district court should make a new award
after the proceedings on remand are complete.

       The award of costs is therefore
                                                                                  VACATED.